AL MASANE AL KOBRA MINING CO. September 27, 2010 To: Arabian American Development Company, Re: SIDF Loan and Corporate Guarantee/Comfort Letter Attention: Mr. Nick Carter As provided in the August 5, 2009 Compromise Agreement signed by all Al Masane Al Kobra (“AMAK”) shareholders, Arabian American Development Company (“AADC”) owns forty-one percent (41%) of AMAK’s shares and is under no requirement or obligation to contribute any further capital to AMAK. In consideration of this agreement and as discussed and agreed to in the September 27, 2010 meeting of the AMAK Board of Directors, we agree to use our best efforts on any SIDF collection proceedings related to the personal and corporate guarantees to prioritize our personal guarantees ahead of the AADC corporate guarantee. This agreement applies only to the 330 million Saudi Riyal SIDF loan No, 2234 dated the 22nd day of Ramadan 1431 H, corresponding to the 1st day of September2010 G. /s/Mohammed Bin Manae Abalalla/s/ Ibrahim Bin Ali Bin Musallam Eng’r. Mohammed Bin Manae AbalallaMr. Ibrahim Bin Ali Bin Musallam /s/ Maje bin Ali Bin Musallam/s/ Omar Ali Babtain Mr. Majed Bin Ali Bin Musallam Mr. Omar Ali Babtain Dr. Talal Al Shair Dr. Talal Al Shair
